Citation Nr: 1728540	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-46 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for left Achilles tendonitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

In January 2014, May 2015 and March 2017, the Board remanded the case for additional development and it now returns for further appellate review.

The Veteran filed a claim for TDIU on June 26, 2017, of which the Board has assumed jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The lay and medical evidence of record demonstrates that the Veteran's left Achilles tendonitis manifests in limitation of dorsiflexion to as low as 5 degrees, with marked difficulty and pain, but without any evidence of ankylosis or malunion of any bones.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for left Achilles tendonitis have been met for the entire period associated with this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's left Achilles tendonitis is currently rated as a musculoskeletal disability under Diagnostic Code 5271, which provides for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  38 C.F.R. § 4.71a.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."    See 38 C.F.R. § 4.6.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  

Diagnostic Code 5274 provides that a 20 percent disability rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.   These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).



III. Facts and Analysis

The Veteran's left Achilles tendonitis has been rated as 10 percent disabling throughout the duration of the appeal.  

The Veteran sought private treatment in January 2013, when he complained of heel pain which he said had been present for over fifteen years.  On examination, he had weakness with weight bearing and sensation of "giving way" bilaterally.  He had pain on medical tubercle, lateral tubercle, and at the posterior calcaneus.  There was pain noted in the Achilles flexor tendon.  February 2013 magnetic resonance imaging (MRI) showed a peroneal tendon tear bilaterally and Achilles tendonopathy of the left foot.  Ranges of motion of the left ankle were not reported. 

In connection with his November 2013 claim for an increased rating and in light of the private records submitted therewith, the Veteran underwent a VA ankle examination in March 2014.  Range of motion measurements were only taken for the right ankle.  No ankylosis of either ankle was noted, nor were shin splints, stress fractures, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  

The Veteran underwent another VA ankle examination in December 2015, wherein bilateral tendonitis of the ankles was diagnosed.  The Veteran reported chronic pain and difficulty with climbing stairs and prolonged standing.  He did not report flare-ups.  As noted above, normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  On the right ankle, the Veteran had dorsiflexion to 15 degrees with pain and plantar flexion to 35 degrees.  Pain was noted on exam but did not result in any functional loss.  On the left ankle, the Veteran had dorsiflexion to 5 degrees with pain and plantar flexion to 30 degrees.  The examiner noted "marked" difficulty in dorsiflexion.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain with palpation of the joint or associated soft tissue.  On both ankles, the Veteran could perform repetitive use testing with at least three repetitions without exhibiting additional loss of function or range of motion.  

The Veteran produced a strength of 5/5 in plantar flexion and dorsiflexion on the right ankle, and 5/5 in plantar flexion and 4/5 in dorsiflexion on the left ankle, with a reduction in muscle strength, due to his diagnosed tendonitis.  Notably, no ankylosis was noted.  The Veteran did not report the need for any assistive devices.  X-ray findings revealed no evidence of acute fracture or dislocation, no significant arthritic process, with minimal cortical irregularity noted in the medial malleolus and small calcaneal spurs.

At the September 2016 Board hearing, the Veteran's representative contended that the Veteran's left Achilles tendonitis had become progressively worse since the December 2015 examination.  The Veteran noted that he could not handle more than 15 minutes of standing, and that bending, straightening, and twirling of his left ankle caused pain.  He noted that he slept in splints which held his feet at a certain angle meant to ease the pressure off the tendon.  He said it was "unbearable" to stand.  He said that six weeks earlier, he sought treatment from his private physician, who declined to perform surgery at that time because she felt that the ankle area was "too frayed," and she feared she would inflict more damage.  The Veteran remarked that sometimes he could feel bones shifting in his ankle, and that he could easily lose balance.  He noted swelling and heat, occurring approximately three times per month.

Pursuant to a Board remand, the Veteran underwent another VA ankle examination in March 2017.  He reported pain in both Achilles tendons, which was worse with prolonged standing and walking.  On range of motion testing of the right ankle, the Veteran had dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with pain on dorsiflexion that did not result in any functional loss.  On the left ankle, the Veteran had dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with pain.  There was no pain with weight bearing on either ankle.  On both ankles, he was able to perform repetitive use testing with at least three repetitions without any additional functional loss.  He showed 5/5 muscle strength on both ankles.  No ankylosis, dislocation, or instability was observed. 

In light of the Veteran's competent and credible reports of pain, and difficulty with prolonged walking and standing, to which the Board has accorded significant probative value, and the fact that at a point during the appeal period the Veteran's left ankle dorsiflexion was noted to be as low as 5 degrees during a VA examination (compared to a normal range of 0 to 20 degrees), the Board affords the Veteran the benefit of the doubt and finds that his overall disability picture more nearly approximates the criteria for a 20 percent rating based on marked limitation of motion, when taking into account DeLuca factors.  As mentioned above, "moderate" and "marked" are not defined by the Code.  However, "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) at 828.  "Moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.  The Veteran's inability to move his ankle more than 5 degrees up, in the Board's opinion, constitutes a "noticeable" or "obvious" limitation of use of his ankle.  

During the period in question, the Veteran has not shown any evidence of ankylosis of the left ankle, which would be required for an evaluation higher than 20 percent under the rating criteria.  As such, the findings above satisfy the highest criteria for limitation of motion of the ankle, and the Board need not consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, there has been no evidence of ankylosis of the subastraglar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  In any event, in light of the grant of a 20 percent rating herein, rating the Veteran's left Achilles tendonitis under Diagnostic Codes 5272, 5273, or 5274 would not avail the Veteran.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Accordingly, the Board finds that the criteria for a 20 percent rating, but no higher, for left Achilles tendonitis have been met. See 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5271.


ORDER

A rating of 20 percent, but no higher for the entire period of this appeal, is granted for left Achilles tendonitis, subject to the laws and regulations governing monetary awards.


REMAND

In March 2017, the Board remanded the claim for the issue of service connection for an acquired psychiatric disorder, to include as due to service-connected disabilities.  Specifically, the examiner was asked to opine on whether any of the Veteran's current psychiatric disabilities were either caused or aggravated by all of the Veteran's current service-connected and nonservice-connected disabilities.  To the extent that the March 2017 VA medical opinion only addressed causation and not aggravation, a remand is required to ensure compliance with the terms of the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Board notes that the Veteran filed a claim for a TDIU in June 2017 on VA Form 21-526b.  To date, he has not submitted a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form allows the Veteran to provide information regarding his occupational and educational history.  In order to adjudicate the claim for a TDIU, the Veteran should complete a VA Form 21-8940.  In addition, adjudication of the issue of entitlement to a TDIU is inextricably intertwined with the other issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Specifically, the Veteran's combined disability rating may change if the AOJ grants service connection for an acquired psychiatric disorder and assigns a compensable rating for it.  Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to the other remanded issue is completed and the issue of service connection for an acquired psychiatric disorder has been readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate amount of time to respond to the provided VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability and corresponding notice.  

2.  After completing the above and any other additional development that may be necessary, refer the claims file to the VA examiner (or a suitable substitute) who prepared the March 2017 opinion for preparation of an addendum opinion.  It is left to the discretion of the examiner whether an in-person examination is necessary.  The claims file should be made available to, and be reviewed by, the clinician who prepares the opinion.

The VA examiner is asked to offer the following opinions:  

i.)  Whether it is as least as likely as not that any current psychiatric disability was caused by or otherwise related to all service-connected disabilities.

ii.)  Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disability was aggravated (i.e., permanently worsened beyond normal progression) by all service-connected disabilities.

iii.)  Finally, the examiner must comment on the impact the Veteran's service-connected disabilities as well as any acquired psychiatric disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities affect his ability to function in an occupational environment.  Document the Veteran's educational and work experience.  Describe functional impairment caused solely by the service-connected disabilities.

In preparing such opinions, the examiner should specifically address the Veteran's service-connected disabilities, to include degenerative disc disease of the lumbar spine, right and left Achilles tendonitis, degenerative arthritis of the right knee, and degenerative joint disease of the left knee.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


